UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2157



MICHAEL CRAIG CLARK,

                                              Plaintiff - Appellant,

          versus


TERESA H. COBB; STEPHEN A. COBB, JR.,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cv-00179-RBS)


Submitted: March 22, 2007                     Decided: March 27, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Craig Clark, Appellant Pro Se. Randolph Courtland DuVall,
BREEDEN, SALB, BEASLEY & DUVALL, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Craig Clark appeals the district court’s order

dismissing     his   civil    action   alleging     negligence    following    an

automobile accident.          We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Clark v. Cobb, No. 2:06-cv-00179-RBS (E.D.

Va. Oct. 20, 2006).          We dispense with oral argument because the

facts   and    legal   contentions     are     adequately   presented    in   the

materials     before   the    court    and     argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                       - 2 -